
	
		II
		111th CONGRESS
		2d Session
		S. 3450
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Rockefeller (for
			 himself and Mr. Byrd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require publicly traded coal companies to include
		  certain safety records in their reports to the Commission, and for other
		  purposes.
	
	
		1.Reporting requirements
			 regarding coal or other mine safety
			(a)Reporting mine
			 safety informationEach issuer that is required to file reports
			 pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m, 78o) and that is an operator, or that has a subsidiary that is an
			 operator, of a coal or other mine shall include, in each periodic report filed
			 with the Securities and Exchange Commission under the securities laws on or
			 after the date of enactment of this Act, the following information for the time
			 period covered by such report:
				(1)For each coal or
			 other mine of which the issuer or a subsidiary of the issuer is an
			 operator—
					(A)the total number
			 of violations of mandatory health or safety standards that could significantly
			 and substantially contribute to the cause and effect of a coal or other mine
			 safety or health hazard under section 104 of the Federal Mine Safety and Health
			 Act of 1977 (30 U.S.C. 814) for which the operator received a citation from the
			 Mine Safety and Health Administration;
					(B)the total number
			 of orders issued under section 104(b) of such Act (30 U.S.C. 814(b));
					(C)the total number
			 of citations and orders for unwarrantable failure of the mine operator to
			 comply with mandatory health or safety standards under section 104(d) of such
			 Act (30 U.S.C. 814(d));
					(D)the total number
			 of flagrant violations under section 110(b)(2) of such Act (30 U.S.C.
			 820(b)(2));
					(E)the total number
			 of imminent danger orders issued under section 107(a) of such Act (30 U.S.C.
			 817(a));
					(F)the total dollar
			 value of proposed assessments from the Mine Safety and Health Administration
			 under such Act (30 U.S.C. 801 et seq.); and
					(G)the total number
			 of mining-related fatalities.
					(2)A list of such
			 coal or other mines, of which the issuer or a subsidiary of the issuer is an
			 operator, that receive written notice from the Mine Safety and Health
			 Administration of—
					(A)a pattern of
			 violations of mandatory health or safety standards that are of such nature as
			 could have significantly and substantially contributed to the cause and effect
			 of coal or other mine health or safety hazards under section 104(e) of such Act
			 (30 U.S.C. 814(e)); or
					(B)the potential to
			 have such a pattern.
					(3)Any pending legal
			 action before the Federal Mine Safety and Health Review Commission involving
			 such coal or other mine.
				(b)Reporting
			 shutdowns and patterns of violationsBeginning on and after the
			 date of enactment of this Act, each issuer that is an operator, or that has a
			 subsidiary that is an operator, of a coal or other mine shall file a current
			 report with the Securities and Exchange Commission on Form 8–K (or any
			 successor form) disclosing the following regarding each coal or other mine of
			 which the issuer or subsidiary is an operator:
				(1)The receipt of an
			 imminent danger order issued under section 107(a) of the Federal Mine Safety
			 and Health Act of 1977 (30 U.S.C. 817(a)).
				(2)The receipt of
			 written notice from the Mine Safety and Health Administration that the coal or
			 other mine has—
					(A)a pattern of
			 violations of mandatory health or safety standards that are of such nature as
			 could have significantly and substantially contributed to the cause and effect
			 of coal or other mine health or safety hazards under section 104(e) of such Act
			 (30 U.S.C. 814(e)); or
					(B)the potential to
			 have such a pattern.
					(c)Rule of
			 constructionNothing in this Act shall be construed to affect any
			 obligation of a person to make a disclosure under any other applicable law in
			 effect before, on, or after the date of enactment of this Act.
			(d)Commission
			 Authority
				(1)EnforcementA
			 violation by any person of this Act, or any rule or regulation of the
			 Securities and Exchange Commission issued under this Act, shall be treated for
			 all purposes in the same manner as a violation of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78a et seq.) or the rules and regulations issued thereunder,
			 consistent with the provisions of this Act, and any such person shall be
			 subject to the same penalties, and to the same extent, as for a violation of
			 the Securities Exchange Act of 1934 or the rules or regulations issued
			 thereunder.
				(2)Rules and
			 regulationsThe Securities and Exchange Commission is authorized
			 to issue such rules or regulations as are necessary or appropriate for the
			 protection of investors and to carry out the purposes of this Act.
				(e)DefinitionsIn
			 this Act—
				(1)the terms
			 issuer and securities laws have the meaning given the
			 terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c);
				(2)the term
			 coal or other mine means a coal or other mine, as defined in
			 section 3 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802),
			 that is subject to the provisions of such Act (30 U.S.C. 801 et seq.);
			 and
				(3)the term
			 operator has the meaning given the term in section 3 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802).
				(f)Effective
			 dateThis Act shall take effect on the day that is 30 days after
			 the date of enactment of this Act.
			
